Citation Nr: 1821197	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a July 2017 rating decision, the Veteran was granted service connection for neuropathy of the left lower extremity and neuropathy of the right lower extremity, issues that had been on appeal.  As these issues have been resolved by a full grant of benefits, and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2017).  

In an August 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for a neurological disorder of his bilateral upper extremities due to his service-connected diabetes mellitus, type II.  At an October 2010 VA examination, the VA examiner performed an objective evaluation, including diagnostic testing, and diagnosed the Veteran with bilateral carpal tunnel syndrome, due to occupational repetitive motion injury, bilateral ulnar neuropathy at both wrists, due to occupational repetitive motion injury, and no diabetic sensorineuropathy was found in either the upper extremity or lower extremity.  The VA examiner concluded that the Veteran's diagnosed carpal tunnel and distal ulnar neuropathy were the result of his 39 years working as a mechanic performing duties that required repetitive motion of his upper extremities.   

Subsequently, the Veteran was afforded a VA examination in July 2017.  The Veteran did not report any symptoms associated with his upper extremities.  However, the VA examiner noted that the Veteran had symptoms of moderate intermittent pain and mild numbness in the bilateral upper extremities.  Also, the VA examiner did not conduct certain sensory examination testing, including position sense, vibration sensation, and cold sensation.  There was no explanation for why the testing was not conducted.  Additionally, no diagnostic testing was performed.  The VA examiner found that the Veteran had diabetic peripheral neuropathy of the bilateral lower extremities, but did not find that the Veteran had peripheral neuropathy of the bilateral upper extremities.  As the objective findings showed evidence of pain and numbness in the bilateral upper extremities, but a complete sensory examination was not conducted, the Board finds that this VA examination is inadequate for purposes of determining whether or not the Veteran has peripheral neuropathy of the bilateral upper extremities.  Accordingly, a remand to obtain a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his neurological disorder of the bilateral upper extremities that are not currently of record.

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA examination for his neurological disorder of the bilateral upper extremities by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's neurological disorder of the bilateral upper extremities was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected diabetes mellitus, type II?  

In providing the above opinion, the examiner should comment on the July 2017 VA examiner's findings of pain and numbness in the bilateral upper extremities.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




